                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MEDIAN EL MOUSTRAH,

             Petitioner,
                                          Case No. 19-13549
v.
                                          Hon. George Caram Steeh
WILLIAM BARR, et al.,

         Respondents.
__________________________/

            OPINION AND ORDER DENYING MOTION FOR
         TEMPORARY RESTRAINING ORDER AND DISMISSING
             PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is Petitioner’s motion for a temporary restraining

order and petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Because Petitioner’s claim presents a clear issue of law, the court

determines the matter without oral argument and on the briefs. See L.R.

7.1(f)(2).

                           BACKGROUND FACTS

      Petitioner Median El Moustrah, who is forty-nine years old and a

citizen of Lebanon, has lived in the United States for approximately thirty

years. Petitioner is subject to a final order of removal as of July 15, 2008.

On November 12, 2019, he was detained by U. S. Customs and

Immigration Enforcement pending his removal to Lebanon.
      Petitioner is in poor health and suffers from several chronic

conditions, including hepatitis B, hepatitis A, cirrhosis of the liver, and

gastrointestinal issues that result in internal bleeding. Petitioner is to be

evaluated for a liver transplant. Because of Petitioner’s medical conditions,

his medical providers have advised against travel to Lebanon. Petitioner

contends that not only would the trip itself put his health at risk, but also the

country conditions and healthcare system in Lebanon would pose a

significant danger to his life. According to the government, a medical

review will be conducted prior to removal to ensure Petitioner’s fitness for

travel.

      Seeking a stay of his removal, Petitioner filed a petition for writ of

habeas corpus and a motion for temporary restraining order on December

2, 2019. To preserve its ability to determine jurisdiction, the court stayed

Petitioner’s removal pending a response from the government and until

further order of the court.

      Petitioner also filed an emergency motion to reopen before the Board

of Immigration Appeals on November 18, 2019. He claimed asylum,

withholding of removal, and protection under the Convention against

Torture based upon a change of country conditions in Lebanon. He sought




                                          -2-
an emergency stay of removal, which was granted by the BIA on December

3, 2019.

                             LAW AND ANALYSIS

      Petitioner argues that, given the significant risks to his health, his

removal will violate his Fourth Amendment rights as well as the Convention

against Torture. The government argues that the court lacks jurisdiction to

consider El Moustrah’s habeas petition.

      Federal courts are courts of limited jurisdiction, the parameters of

which are “left to the discretion of Congress.” Palmore v. United States,

411 U.S. 389, 401 (1973); see also Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). Through the REAL ID Act, 8 U.S.C. §

1252, Congress has required challenges related to a final order of removal

to be filed in the court of appeals. See 8 U.S.C. § 1252(a)(5) (petition for

review with court of appeals “shall be the sole and exclusive means for

judicial review of an order of removal”); Elgharib v. Napolitano, 600 F.3d

597, 600 (6th Cir. 2010) (“In the REAL ID Act, Congress sought to channel

judicial review of an alien’s claims related to his or her final order of

removal through a petition for review at the court of appeals.”).

      The Act provides:

        [N]otwithstanding any other provision of law (statutory or
        nonstatutory), including section 2241 of Title 28, or any
                                          -3-
         other habeas corpus provision, and sections 1361 and
         1651 of such title, no court shall have jurisdiction to hear
         any cause or claim by or on behalf of any alien arising from
         the decision or action by the Attorney General to
         commence proceedings, adjudicate cases, or execute
         removal orders against any alien under this chapter.

8 U.S.C. § 1252(g). “Under a plain reading of the text of the statute, the

Attorney General’s enforcement of long-standing removal orders falls

squarely under the Attorney General’s decision to execute removal orders

and is not subject to judicial review.” Hamama v. Adducci, 912 F.3d 869,

874 (6th Cir. 2018); see also Muka v. Baker, 559 F.3d 480, 484 (6th Cir.

2009) (“[I]t is abundantly clear that . . . a district court is expressly

precluded from considering a petition for writ of habeas corpus” by the Real

ID Act.).

       Petitioner’s characterization of his claims as constitutional challenges

to his removal does not change the analysis. As the Sixth Circuit

explained, “Congress acted within its constitutional powers to limit judicial

review of constitutional questions under § 1252, and we conclude that §

1252(a)(5) and (g) both preclude district court jurisdiction over

constitutional challenges to final orders of removal.” Elgharib, 600 F.3d at

605.

       The same limitation applies to claims under the Convention against

Torture (“CAT”), because judicial review of such claims is vested
                                            -4-
exclusively in the court of appeals. See 8 U.S.C. § 1252(a)(4) (“[A] petition

for review filed with the appropriate court of appeals in accordance with this

section shall be the sole and exclusive means for judicial review of any

cause or claim under [CAT].”).

      Petitioner attempts to avoid the clear mandate of this authority by

arguing that he only challenging his detention, not his removal. Despite

this characterization, however, Petitioner has expressly requested a stay of

removal and has focused his argument on how his removal would violate

the Fourth Amendment and CAT. Petitioner has not argued that his

detention is illegal in itself. Cf. Hamama, 912 F.3d at 877 (district court’s

jurisdiction of detention-based claims was not divested by § 1252(g)).

      Petitioner also suggests that § 1252(g) leaves him without an

adequate alternative remedy and thus violates the Suspension Clause.1

The Sixth Circuit rejected this argument in Hamama. The court noted that

the Suspension Clause is not violated when Congress provides an

adequate and effective substitute to challenge the legality of a person’s

detention. Hamama, 912 F.3d at 876. Although Congress stripped district

courts of jurisdiction to grant habeas relief under § 1252(g), it provided an


      1
        The Suspension Clause provides that “[t]he Privilege of the Writ of Habeas
Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the
public Safety may require it.” U.S. Const. art. I, § 9, cl. 2.
                                             -5-
alternative method for challenging removal orders. An alien may file a

petition to reopen with the Board of Immigration Appeals and then seek

judicial review in the appropriate court of appeals. Hamama, 912 F.3d at

876 (citing 8 U.S.C. § 1252(a)(5), (2)(D)). Indeed, Petitioner has filed a

motion to reopen with the BIA, and the BIA has granted a stay of removal

pending a decision on the motion to reopen. See ECF Nos. 5-3, 5-4.

“Because this process provides an alien with the same scope of relief as

habeas, the REAL ID Act does not violate the Suspension Clause.” Id.

                                        ORDER

      For these reasons, the court lacks subject matter jurisdiction over El

Moustrah’s petition for a writ of habeas corpus. IT IS HEREBY ORDERED

that the stay (ECF No. 4) is VACATED, Petitioner’s motion for a temporary

restraining order (ECF No. 2) is DENIED, and the petition for writ of habeas

corpus is DISMISSED.

Dated: March 25, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    March 25, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk


                                                -6-
